Citation Nr: 1500910	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record.

The matter was Remanded for additional development in May 2012.


FINDINGS OF FACT

1.  The competent and most probative evidence of record fails to support a diagnosis of PTSD at any time during the appeal period.
 
2.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's diagnosed anxiety disorder is etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and anxiety disorder, was not incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  The claims files consists of service and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

VA attempted to verify the Veteran's alleged in-service non-combat stressors.  These efforts were unsuccessful and, in a May 2008 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors.  Moreover, as the claim is being denied on the basis that record does not support a diagnosis of PTSD, no useful purpose would be served in further trying to verify the stressor(s).

A VA examination was conducted in July 2011.  An addendum was obtained in July 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the examination and its addendum are more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the March 2012 hearing before the Board, the issue on appeal was identified.  Questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for an increased rating, including his contention that his PTSD is the result of three incidence during his active service.  Each duty to the Veteran outlined in Bryant was met during the April 2014 Board hearing.


In May 2012, the matter was to the RO via the AMC for the purpose of obtaining additional medical records as well as an addendum medical opinion. Both actions were accomplished.  The Board finds that there has been substantial compliance with its remand instructions, and the claim is ready for disposition. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. §§ 4.125, 4.126.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in March 2012.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

The Veteran initially contended that his alleged PTSD was related to two stressors that occurred during service which include: 1) participating in training maneuvers with live ammunition; 2) and encountering Viet Cong or Cambodians in a field or forest while out after curfew.

The Veteran's service records from his intake examination show that he had a normal psychiatric examination.  He denied having a drug habit, depression, excessive worry, or nervous trouble of any sort.    In March 1969, he was recommended for discharge.  In April 1969, he was confined for a psychiatric consultation after threatening an officer.  He also admitted that he had a history of drug abuse beginning at age fourteen.  However, in May 1969, he once again denied ever having a drug habit and had a normal psychiatric examination.  In September 1969, he reported being involved in a fight and was hit on the back of the head and right elbow.  The Veteran's alleged stressors are not reflected in his service records.  The VA attempted to corroborate these events, but VA found that the information the Veteran provided was insufficient to corroborate these two alleged events.

The record contains no evidence of any mental health complaints, treatment, or diagnosis for almost forty years.  The Veteran started mental health treatment in July 2007 and had a positive PTSD screen.  As far as his in-service stressors, he alleged that he was ambushed during a training exercise.  The following month, he reported that he was ambushed while in combat.  By September 2007, his story had solidified into the two events reported on his application for service connection.  

The Veteran was afforded a VA examination in July 2011 for his allegations of PTSD.  The examination consisted of a review of the Veteran's service records, claims file, and medical records.  In addition, the examiner conducted an interview and mental status examination of the Veteran.  The Veteran reported not having any mental health symptoms during the previous year.  He admitted being kicked out of high school due to drug abuse.  He also admitted to abusing drugs and alcohol while in Thailand.  The examiner noted that the Veteran's service records show that he claimed he was with a group of people and almost "stomped a guy to death."  After conducting a thorough examination, the examiner determined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD and instead diagnosed the Veteran with anxiety disorder, a history of polysubstance abuse/dependence in full remission, and maladaptive personality features.  At this time, the examiner did not offer an opinion as to the etiology of the Veteran's anxiety disorder.  

At the March 2012 hearing, the Veteran recounted the two stressors contained in his claim for benefits, but also added a third.  He described getting into a fight with ten to fifteen Thai civilians that were "stomping" him.

After the hearing, the Veteran submitted additional, and identical, statements from coworkers, who describe him as having an exaggerated startle reflex.  He also submitted a letter from Dr. W.R. stating that his diagnosis was PTSD and opining that his PTSD was mostly likely related to his overseas deployment.

In July 2012, the claims file, including the newly submitted statements above, was returned to the VA examiner.  The examiner opined that the Veteran did not meet DSM-IV criteria for PTSD.  In this regard, he explained that the letters from the coworkers were exactly the same and the only symptom contained in the letter was an exaggerated startle response.  Regarding the letter from Dr. W.R., the examiner noted that it was not uncommon for treating providers and VA examiners opinions to differ.  The examiner further noted that most diagnostic interviews for treatment purposes are based solely on the Veteran's self-reports and often providers do not have access to all the sources of information available to VA examiners, which in this case includes the Veteran's military personal records and previous mental examination while in service.  The examiner noted that the Veteran had problems with anger and aggressiveness prior to his service and it appeared his problems with aggression continued during his service and after discharge.  Furthermore, the examiner noted that Dr. W.R.'s letter did not describe any of the specific experiences related to PTSD.  

The VA examiner also opined that the Veteran's current anxiety disorder was less likely as not (less than 50 percent) had its onset during service or was etiologically related to his active service including in-service stressors.  She noted that the Veteran had difficulties prior to his service, had problems with substance abuse, and had problems with anger/aggressiveness, which was consistent with chronic maladaptive personality features that persisted through the Veteran's life.  The examiner noted that it was not uncommon for individuals with maladaptive personality traits to experience anxiety or depression particularly during times of stress.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the July 2012 opinion from the VA examiner is the most probative evidence as examiner had the opportunity to review the Veteran's entire claim file and conduct a thorough mental status examination.  The examiner provided an opinion with a sufficient explanation of her rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis).  She even addressed the findings made by Dr. W.R., in formulating her negative opinion.  Her explanation on differences in diagnosing PTSD in a clinical setting versus and examination setting was very helpful and probative.  By contrast, the opinion from Dr. W.R. provided no supporting rationale.  He provided no discussion of the Veteran's pre-service, in-service, and post-service clinical history.  There was also no discussion of stressor(s) that were being attributed to the PTSD diagnosis.  Indeed, it is not even clear as to whether the PTSD diagnosis made by Dr. W.R. was made pursuant to the DSM-IV.

For the reasons set forth above, the Board finds the opinion of the VA examiner to be of greater probative value than Dr. W.R.'s private opinion.  The competent and probative evidence therefore does not support a diagnosis of PTSD.  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

As for the Veteran's diagnosed anxiety disorder, the VA examiner determined that it was less likely than not the disorder was related to his active service.  Rationale was provided for this negative opinion.  No competent positive medical opinion has been submitted.  Service connection for an acquired psychiatric disorder, to include anxiety disorder, is not warranted.  The Board notes that the VA examiner that the Veteran presented chronic maladaptive personality features that may have existed in service.   However, personality disorders are excluded by the regulations as conditions which may be service connected and for which VA compensation may be paid.  See 38 C.F.R. § 3.303(c).

Consideration has also been given to the Veteran's statements of the etiology of his psychiatric disorder, to include his personal opinion that he suffers from PTSD.  He is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A psychiatric disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report his alleged in-service stressors as well as psychiatric symptoms, there is no indication that the Veteran is competent to etiologically link these alleged symptoms to his psychiatric disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, as the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


